        Case 1:19-mc-00026-JPO Document 35 Filed 07/29/20 Page 1 of 11




James H. Power
Marie E. Larsen
HOLLAND & KNIGHT LLP
31 West 52nd Street
New York, New York 10019
Telephone: (212) 513-3200
Fascimile: (212) 385-9010
Email: james.power@hklaw.com
       marie.larsen@hklaw.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE APPLICATION OF
TATIANA AKHMEDOVA,

                     Applicant,
                                                            Civil Action No. 19-mc-26 (JPO)

REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782.



         REPLY MEMORANDUM IN FURTHER SUPPORT OF APPLICANT’S
         MOTION TO COMPEL DISCOVERY PURSUANT TO 28 U.S.C. §1782

       Applicant Tatiana Akhmedova (“Applicant”), by and through her undersigned counsel,

Holland & Knight LLP, respectfully submits this Reply Memorandum in further support of her

Motion to Compel the production of documents by Y.Co NY Inc. (“Y.Co NY”) pursuant to a

subpoena issued and served in accordance with a discovery Order issued by this Court pursuant

to 28 U.S.C. § 1782 (Dkt. 28-30). In response to the memorandum in opposition filed by Y.Co

NY on July 27, 2020 (Dkt. 33-34), Applicant argues as follows:

                                     INTRODUCTION

       In this action, Applicant properly sought and this Court considered and granted discovery

in the United States relevant to certain foreign proceedings pursuant to 28 U.S.C. § 1782. This
         Case 1:19-mc-00026-JPO Document 35 Filed 07/29/20 Page 2 of 11




discovery included documents and information relevant to the judgment debtors’ alter ego

entities, and their use of the New York banking system as well as yacht manager Y.Co to

facilitate transactions in furtherance of a fraud – the subject of various worldwide adjudicative

proceedings, as set forth in the Section 1782 discovery applications. Additionally, during of the

time of the applications, Applicant had a pending New York Supreme Court action in which she

sought recognition of her foreign judgment in the United States in order to enforce her judgment

against any of the judgment debtors with property in the United States. That recognition action

is unrelated to the relief sought here.

       Since the service of the subpoena on Y.Co NY in this action in September 2019, Y.Co

NY has flatly ignored its obligation to produce the documents requested, namely, its file related

to its employment on behalf of the M/Y LUNA, the mega-yacht owned by one of the judgment

debtors. Following the service of an unrelated subpoena in the New York Supreme Court action,

Y.Co NY has since made a limited production which is relevant to Applicant’s U.S. enforcement

in a separate proceeding. To the extent the subpoenas overlap in their requests for information,

contrary to Y.Co NY’s assertions, Y.Co NY objected to that request in the New York Supreme

Court action, and continued to ignore the information request in this action.

       Despite Y.Co NY’s unexplained failure to provide any response or objection to the

subpoena served here, it now requests that this Court quash the subpoena served on it over ten

months ago, making various arguments about discovery undertaken in a separate action. Y.Co

NY fails to meet its burden on a motion to quash (indeed, no cross-motion was actually filed),

nor does it cite any caselaw or legal authority in support of its position. As set forth in more

detail below, there is no basis to quash the subpoena on Y.Co NY where the subpoena was

properly served, and documents responsive to the request have not been produced in the parallel



                                                 2
        Case 1:19-mc-00026-JPO Document 35 Filed 07/29/20 Page 3 of 11




action. Further, this Court should reject Y.Co NY’s distracting and false arguments concerning

any purported misrepresentations on behalf of the Applicant, who at all times has fully advised

the Court of any of all relevant parallel proceedings, which each involve their own separate and

unrelated discovery.

                                         ARGUMENT

I.     THE SUBPOENA DOES NOT FAIL TO COMPLY WITH THIS COURT’S
       DISCOVERY ORDER WHICH DIRECTS Y.CO NY TO COMPLY WITHIN 14
       DAYS

       Y.Co NY has argued that the subpoena served by Applicant should be quashed because

this Court’s order directed that the discovery targets “shall produce the documents requested in

their respective subpoenas within fourteen (14) days service of the subpoena” Dkt. 11. The

provision in the Court’s discovery order directs the subpoena recipients to respond within

fourteen days, thus establishing an obligation of the various New York banks, and of Y.Co NY.

The directive was included in the proposed order, and ultimately in the order issued by this Court

in direct response to applicant’s need to ensure a prompt response time from the discovery

targets based on the need for use in the foreign proceedings. As this Court is aware, under the

Federal Rules of Civil Procedure, a recipient of a subpoena must be given a reasonable amount

of time to comply (see Fed. R. Civ. P. 45(d)(3)(A)(i)), which can ordinarily be considered

anywhere from 10 to 30 days, depending on the circumstances. E.g., Subair Sys., LLC v.

Precisionare Sys., Inc, No. 08-60570, 2008 WL 1914876, at *2 & n. 4 (S.D. Fla. Apr. 26, 2008)

(ten days-notice reasonable under Fed. R. Civ. P. 45). Accordingly, this Court issued a proper

directive for the subpoena recipients to respond within a specific, yet reasonable amount of time.

Brown v. Hendler, No. 09-4486, 2011 WL 321139, at *2 (S.D.N.Y. Jan. 31, 2011) (noting that

many courts have found fourteen days presumptively reasonable). Y.Co. NY’s argument here



                                                3
        Case 1:19-mc-00026-JPO Document 35 Filed 07/29/20 Page 4 of 11




fails because Y.Co NY reads the order which was served on each of the discovery targets as

imputing an obligation onto Applicant in drafting the subpoena, as opposed to an obligation on

the recipient of the order and subpoena to promptly respond – a recipient such as Y.Co NY. This

is inconsistent with the plain meaning of the order’s words.

       Even if the Court were to read this provision as requiring Ms. Akhmedova to provide

fourteen days to respond to a subpoena, failure to do so would not justify quashing the subpoena.

First, Ms. Akhmedova has met her obligation where the Unsworn Declaration of Mr. James

Foster confirms that the subpoena was served on September 17, 2019 (Dkt. 34 ¶ 12), consistent

with the date of the subpoena. The subpoena requested the production of documents 14 days

from that date, on September 30, 2019. While the affidavit of service signed by APS (attached to

the Motion to Compel at Dkt. 29, Ex. 2) is dated September 27, 2019, any delay in service by the

third party vendor was outside the control of Applicant. Notwithstanding any of the above, any

response date listed on the subpoena is moot where Y.Co NY has failed to meet the 14 day

obligation to produce documents (or serve any objections) by a longshot. Applicant would have

certainly provided a reasonable extension of time necessary to provide a response to the

subpoena, including an additional fourteen days in accordance with the Order. Instead, Y.Co NY

was served with the subpoena over ten months ago, despite Mr. Foster’s confirmation that it

received service of the subpoena from its agent for service of process in September 2019. In

December 2019 Y.Co NY’s counsel confirmed that he had been retained for the purposes of this

action, but provided no justification for his client’s lack of response up to that point. Despite

these facts, since retaining counsel in December, Y.Co NY has still failed to provide any

response to the subpoena served on it (as discussed further below). Accordingly, there is no

basis for Y.Co NY’s request to quash the subpoena based on its misreading of the obligations



                                                4
        Case 1:19-mc-00026-JPO Document 35 Filed 07/29/20 Page 5 of 11




ordered by this Court in its discovery order, or based on the dating of the subpoena, which was

ignored by Y.Co NY in any event.

II.    APPLICANT FULLY INFORMED THE COURT OF THE RELEVANT
       PARALLEL PROCEEDINGS AND DISCOVERY REQUESTS

       Y.Co NY argues that Applicant has somehow misled this Court, on the basis that

Applicant had various parallel proceedings pending against the relevant judgment debtors. But

this argument is fully refuted by the record of this case. As this Court is aware, the two

applications in this action requested discovery in aid of pending and contemplated foreign

proceedings under 28 U.S.C. § 1782. Specifically, as set forth in the applications, information

was sought in connection with a Republic of Marshall Islands (“RMI”) discovery order in the

first instance (with relief required here to obtain information in possession of the New York

banks who are subject to New York jurisdiction), and later, follow up information as needed

from the New York banks and from certain other entities such as Y.Co NY in support of a

contemplated (and later, filed) English proceeding, among others. Applicant fully explained the

worldwide nature of the litigation in which she is engaged in order to collect on a judgment of

over GBP 500 million in the memoranda and declarations submitted to the Court in support of

both applications. See Dkts. 3-4 and 8-9.

       At the time of filing of the applications for discovery in aid of the foreign proceedings in

January and April 2019, Applicant had filed an action for recognition of the foreign judgments

pursuant to NY CPLR Article 53. Applicant did not initially mention the New York proceeding

in its applications as it was irrelevant to a request for discovery in aid of specific foreign

proceedings. Indeed, discovery aimed at litigating the issues in the RMI and England, namely

the alter ego status of certain entities, was not pursued in the New York action as it was not the

subject of the disputes raised in that case. Notwithstanding that fact, Applicant did fully advise

                                                5
         Case 1:19-mc-00026-JPO Document 35 Filed 07/29/20 Page 6 of 11




the Court of the New York action in a letter dated September 18, 2019 (Dkt. 18), in response to

non-party Farkhad Akhmedov’s letter submitted to the Court which alleged that Applicant

merely sought discovery here as a work-around to the discovery processes in the New York

action. Dkt. 17. As set forth in Applicant’s letter in response, nothing in the New York action

prevented discovery here in aid of the foreign proceedings. Id. Notably, once the supplemental

application papers were unsealed in this case and Farkhad Akhmedov was able to view the basis

of Applicant’s discovery requests, he chose not to file the proposed motion to quash and never

appeared in this action to challenge discovery. Applicant can only surmise that this Court agreed

with her position that Section 1782 discovery was not in conflict with the New York Supreme

Court action as nothing further was ordered.

       An order was entered in the New York action granting Applicant’s motion for summary

judgment on September 30, 2019. As set forth and fully disclosed to this Court in connection

with this motion to compel, having not received any response from Y.Co NY in response to its

earlier-served SDNY subpoena, Applicant served a subpoena on Y.Co NY in the NY action in

connection with its role as a garnishee of a bank account located in New York, and which was

the subject of a motion for attachment in that case. This concurrent subpoena was fully disclosed

to this Court at Dkt. 30 at 4 & nt. 2-3.

       With respect to other U.S. discovery sought, by Y.Co NY’s own admission, document

requests served in Florida and Texas were noted in Applicant’s papers, including a reference to

documents bearing Y.Co bates numbers. Opp. Br. (Dkt. 33) at 4-5. Beyond the reference made

there, Applicant did not include further detail because other discovery sought against entities

located in those jurisdiction had no bearing on discovery sought in the SDNY. Y.Co NY has

failed to demonstrate why this separate and unrelated discovery is relevant to the present motion.



                                                6
        Case 1:19-mc-00026-JPO Document 35 Filed 07/29/20 Page 7 of 11




       Despite all of the foregoing, Y.Co NY attempts to paint a picture which suggests that

Applicant has something to hide from this Court. Confusingly, Y.Co NY on the one hand cites

reference made by Applicant to other discovery sought against Y.Co NY and its Florida affiliate,

while on the other suggests that such discovery has not been adequately disclosed. Additionally,

Y.Co fails to cite to any authority suggesting that a judgment debtor of various jurisdictions may

not obtain discovery in different actions, against non-parties subject to personal jurisdiction in

those locations, and where different issues are relevant to each litigation. There is nothing to

suggest that the domestic discovery sought here, in furtherance of Applicant’s collection of her

now U.S. judgment precludes her obtaining discovery in aid of the adjudicative matters pending

in the foreign jurisdictions. Applicant has fully disclosed all relevant proceedings to this Court,

and if any detail is found lacking by Y.Co NY, it is because those parallel actions were not

relevant to the discovery requested from this Court.

III.   Y.CO NY WAS FULLY AWARE THAT APPLICANT SOUGHT SEPARATE
       DISCLOSURE IN THIS ACTION

       Despite its failure to object to the subpoena served on it within the allowable time of

fourteen days pursuant to Fed. R. Civ. P. 54(d)(2)(B), Y.Co NY now argues that not only was it

impermissible for Applicant to serve it with two subpoenas, but that it was understood between

the parties that its production of documents in one jurisdiction would be sufficient to respond to

the subpoena served here. Dkt. 33 at 10. But Y.Co NY’s argument contradicts its own recitation

of events. As conceded by Y.Co NY, in December 2019, after Applicant discovered that Y.Co

NY had retained counsel of record, undersigned counsel separately confirmed that counsel had

also been retained in this action to respond to the subpoena served here. Power Decl. (Dkt. 29) ¶

7; Dkt. 33 at 6. Counsel for Y.Co NY confirmed in the affirmative. Id. Thereafter, as described

by Y.Co NY, a meet and confer call was held in January 2020 where the Y.Co NY’s response to

                                                7
          Case 1:19-mc-00026-JPO Document 35 Filed 07/29/20 Page 8 of 11




both subpoenas was discussed. Dkt. 33 at 6. Applicant rejects counsel’s representation, which is

unsupported by any attorney affirmation, which states that the result of that call was that “Y.Co

NY would proceed with the New York state court subpoena first” (Dkt. 33 at 6). Rather, counsel

indicated that had not yet received or reviewed the SDNY subpoena from its client, and that he

would revert as to Y.Co NY’s response on that subpoena. During the many months of conferring

which occurred as a result of Y.Co NY’s insufficient and extremely delayed productions in the

New York action, Applicant’s counsel continually inquired as to the status of the SDNY

subpoena response. See Dkt. 29. Counsel was continually assured that a separate response was

forthcoming, but none was ever received. Id. Now, Y.Co NY attempts to argue that Applicant’s

expectation of a response to the SDNY subpoena is somehow a surprise.

        As is referenced throughout the parties’ submissions, the parties certainly disagree as to

whether Y.Co NY has adequately responded to the fourteen (14) requests for documents

included in the New York Supreme Court subpoena. But the adequacy of that response, or the

effort undertaken by Y.Co NY in that action is not before this Court. 1 Y.Co NY’s argument that

the documents produced in the New York action are sufficient to respond to the request served

here because they are allegedly duplicative should be rejected. Despite the fact that the request

for the LUNA file was also included as one of the requests in the New York subpoena, Y.Co NY

admits that it served an objection to that request in that action (Dkt. 33 at 10-11; Dkt. 33-2). This

further confirms that Y.Co NY refused to answer this request in New York, and any documents

produced in that action were in response to the thirteen other documents requests, which were

centered around banking and wire transfer information. Applicant should not be denied her

opportunity to litigate her right to these documents in this Court, where discovery was granted by

1
  If it were, as discussed by the parties in their 7 months of meet and confers, there are third party documents
obtained in these litigations which demonstrate that Y.Co NY and its affiliates have substantial correspondence with
third party entities, none of which were produced by Y.Co NY.

                                                         8
          Case 1:19-mc-00026-JPO Document 35 Filed 07/29/20 Page 9 of 11




this Court and a subpoena has been properly served. Y.Co NY’s service of an objection to the

request in a separate action does not preclude relief here. 2

IV.      THERE IS NO EVIDENCE OF UNDUE BURDEN OR EXPENSE ON THE PART
         OF Y.CO NY

         Y.Co NY’s argument that it has experienced an burden in gathering documents (Dkt. 33

at 11; Dkt. 34 (Foster Unsworn statement)) should be rejected as irrelevant by this Court, as

those efforts were undertaken in a completely separate action, and not a single document was

produced here. To the extent that Y.Co NY anticipates a burden in responding to the single

information request here, as a non-party, Y.Co NY has the right to request reimbursement for

significant expenses incurred in collection the information it has been directed to produce. In re

Novartis and Par Antitrust Litigation, No. 18-4361, 2020 WL 3317203, at *5 (S.D.N.Y. June 18,

2020) (citing cases). To-date, Y.Co NY has made no such request. Nor has Y.Co NY submitted

anything to support its contention that a request for the file held by Y.Co NY related to its

employment for the vessel M/Y LUNA is unduly burdensome or expensive. To date, there have

been no reported attempts to simply run a keyword search (such as “Luna”, “Akhmedov” or the

vessel’s IMO number) through the records in Y.Co NY’s possession or control, or to discuss

narrowing the number of responsive documents that would result from such a search.

         Finally, Y.Co NY cannot rely on alleged additional burdens created by its obligation to

produce information during the current COVID pandemic. The subpoena at issue was served in

September 2019, and the parties have been meeting and conferring since long before the

pandemic started.        Any burden created as a result of COVID is one of its own making.

Additionally, Y.Co NY has failed to even serve any objections to this subpoena, a failure which

2
  If this Court were inclined to assume that Y.Co NY would make a similar objection here (although it is now
precluded from doing so), Applicant notes that the basis for the objection is that the information is in the possession
or control of a corporate affiliate, Y.CO SAM. Applicant has addressed these arguments in her motion to compel
(Dkt. 30 at 5-6 (citing cases)), which legal authority Y.Co NY had not refuted in its opposition.

                                                          9
         Case 1:19-mc-00026-JPO Document 35 Filed 07/29/20 Page 10 of 11




cannot be blamed on the pandemic. In light of the current circumstances, this Court should reject

Y.Co NY’s argument that it is not able to comply with the subpoena at this time.

V.      Y. CO NY’S PROPOSED CONFIDENTIALITY ORDER IS NOT APPROPRIATE
        HERE

        Finally, Y.Co NY argues that if this Court directs it to make a production of documents

responsive to the subpoena served in this action, that a protective agreement “substantially

similar” to the one issued in New York should be ordered here. Dkt. 33 at 12. Y.Co NY’s own

reference to the New York protective order underscores why the production made in that action

is not sufficient to meet its obligations here. Specifically, the documents produced in New York

are subject to the terms of the protective order which state that “Confidential Information shall

be utilized by the Receiving party and its counsel only for purposes of this litigation and for no

other purposes.” Dkt. 33 at Exhibit 3 ¶ 6 (emphasis added). Y.Co NY designated every single

page of its New York production as “Confidential Information.” Accordingly, it is clear that the

documents produced in the New York action cannot be used in the foreign proceedings, which is

the very purpose of this Section 1782 discovery request. 3 As such, any documents produced in

this action should not be subject to such terms limiting their use. Applicant respectfully submits

that the terms of Y.Co NY’s non-disclosure agreement with its customer are overridden by its

obligations to respond to a Court-ordered subpoena.                Any confidentiality concerns can be

adequately protected by limiting the use of the produced documents to filings under seal.

                                              CONCLUSION

        Based on the foregoing, this Court should direct Y.CO NY’s to produce all documents in

its possession and/or control relating to the vessel M/Y LUNA.


3
  As recently as July 20, 2020, in response to a request by Applicant’s counsel to waive the New York
confidentiality stipulation to allow Applicant’s English counsel to comply with an English court order directing
disclosure of documents in her possession, Y.Co NY refused.

                                                      10
      Case 1:19-mc-00026-JPO Document 35 Filed 07/29/20 Page 11 of 11




Dated: New York, New York
       July 29, 2020

                                  By: /s/ James H. Power
                                         James H. Power
                                         Marie E. Larsen
                                         HOLLAND & KNIGHT LLP
                                         31 West 52nd Street
                                         New York, New York 10019
                                         Telephone: (212) 513-3494
                                         Facsimile: (212) 385-9010
                                         Email: james.power@hklaw.com
                                                marie.larsen@hklaw.com

                                         Attorneys for Applicant Tatiana Akhmedova




                                    11
